                                                                                                                    .------- ------- -~
 AO 245B (CASDRev. 08/13) Judgment in a Criminal Case



                                          UNITED STATES DISTRIC T COUl'"T                                                   JUL 11 2019
                                                SOUTHERN DISTRICT OF CALIFORNIA                                      CLE_~K LJ.S OISTRICT COURT
                                                                                                                   SOUTMt:IW ISTRiCl OF CAUFORNIA
                 UNITED STATES OF AMERICA                                        JUDGMENT AFTER RENflND"                                  DE::.,u·n·
                                     V.                                          (For Offenses Committed On or After November 1, 1987)
               MIGUEL SANCHEZ-MARTINEZ
                                                                                    Case Number:          18CR2426-LAB

                                                                                JESUS MOSQUEDA, FEDERAL DEFENDERS, INC.
                                                                                Defendant's Attorney
 REGISTRATION NO.                   68705-298
 IZ] Correction of Sentence on Remand (Fed. R. Crim. P. 35); Previously Imposed Sentence is Hereby Set Aside and Vacated

 D    pleaded guilty to count(s)

                                              ONE OF THE INFORMATI ON
    after a plea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                   Count
Title & Section                        Nature of Offense                                                                         Number(s)
8 USC 1326                             ATTEMPTED REENTRY OF REMOVED ALIEN                                                            1




    The defendant is sentenced as provided in pages 2 through                              4           of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984,
D     The defendant has been found not guilty on count(s)

D     Count(s)                                                           is           dismissed on the motion of the United States.

IZ]   Assessment: $100.00



IZI   No fine                     D Forfeiture pursuant to order filed                                                     , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                               HON. LARR ALAN BURNS
                                                                               UNITED STATES DISTRICT JUDGE




                                                                                                                               18CR2426-LAB
AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

DEFENDANT:                  MIGUEL SANCHEZ-MARTINEZ                                                Judgment - Page 2 of 4
CASE NUMBER:                l 8CR2426-LAB

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 21 MONTHS                                                                         .




•       Sentence imposed pursuant to Title 8 USC Section 1326(6).
 IZI    The court makes the following recommendations to the Bureau of Prisons:
        NORTHERN DISTRICT OF CALIFORNIA DESIGNATION




•       The defendant is remanded to the custody of the United States Marshal.

•       The defendant shall surrender to the United States Marshal for this district:
        •     at                            A.M.              on
        •     as notified by the United States Marshal.

        The defendant shall surrender for service of sentence at the institution designated by the Bureau of
•       Prisons:
        •     on or before
        •     as notified by the United States Marshal.
        •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

I have executed this judgment as follows:

        Defendant delivered on                                            to
                                 -------------                                 ---------------
at
       ------------ ,                       with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                      18CR2426-LAB
                                                                                                                                         :iM




r       AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

        DEFENDANT:                     MIGUEL SANCHEZ-MARTINEZ                                                                         Judgment - Page 3 of 4
        CASE NUMBER:                   18CR2426-LAB

                                                               SUPERVISED RELEASE
    Upon release from imprisonment, the defendant shall be on supervised release for a term of:
    3 YEARS


         The defendant shall report to the probation office in the district to which the defendant is released within 72 hours ofrelease from the
    custody of the Bureau of Prisons unless removed from the United States.
    The defendant shall not commit another federal, state or local crime.
    For offenses committed on or after September 13, I 994:
    The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
    substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
    thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
    term of supervision, unless otherwise ordered by court.
             The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future
    •        substance abuse. (Check, if applicable.)
             The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
             The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
             Backlog Elimination Act of 2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
             The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et
    •        seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
             resides, works, is a student, or was convicted of a qualifying offense. (Check if applicable.)
    •        The defendant shall participate in an approved program for domestic violence. (Check if applicable.)

             If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
        such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
        Payments set forth in this judgment.
             The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
         with any special conditions imposed.
                                             STANDARD CONDITIONS OF SUPERVISION
        I)    the defendant shall not leave the judicial district without the permission of the court or probation officer;
        2)    the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
        3)    the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;

        4)    the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
              reasons;
        5)    the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;



        6)  the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted ofa felony,
            unless granted permission to do so by the probation officer;
        7) the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
            observed in plain view of the probation officer;
        8) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
        9) the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
            the court; and
        IO) as directed by the probation officer, the defendant shall notify third parties ofrisks that may be occasioned by the defendant's criminal record or
            personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant's compliance
            with such notification requirement.




                                                                                                                                          18CR2426-LAB
I   '   ,.,   't


         AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

         DEFENDANT:                   MIGUEL SANCHEZ-MARTINEZ                      Judgment - Page 4 of 4
         CASE NUMBER:                 l 8CR2426-LAB

                                               SPECIAL CONDITIONS OF SUPERVISION

                   1. Not enter the United States illegally.

        II




                                                                                      l 8CR2426-LAB
